Order of disposition, Family Court, Bronx County (Jane Pearl, J.), entered on or about June 28, 2002, upon a fact-finding determination of permanent neglect, terminating respondent’s parental rights to the subject child and committing the child’s custody and guardianship to the Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
*239Clear and convincing evidence showed that respondent, who is incarcerated, delayed establishing paternity despite numerous requests by the agency over a three-year period, refused to appear for extension of placement hearings that would have facilitated direct contact with the agency and planning for the child’s future, and otherwise failed to cooperate with the agency. Accordingly, the agency was not required to show that it exercised diligent efforts to encourage and strengthen the parental relationship (Social Services Law § 384-b [7] [e] [ii]). Clear and convincing evidence also shows that respondent failed to contact the child (Social Services Law § 384-b [7] [a]), and that his only plan for the child’s future was inappropriate long-term foster care until his release from prison (see Matter of Gregory B., 74 NY2d 77, 90 [1989]). A preponderance of the evidence shows that the child has lived most of his life in the nurturing and stable home of a kinship foster parent, where four half-siblings also live, and that termination of parental rights would provide the child with permanence and stability and be in his best interests (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Concur—Mazzarelli, J.P., Friedman, Sullivan, Williams and Gonzalez, JJ.